MEMORANDUM **
Irra-Ontiveros appeals his guilty plea conviction and sentence for importation of marijuana in violation of 21 U.S.C. §§ 952 and 960. We deferred submission of this case pending the outcomes of United States v. Buckland, 277 F.3d 1173 (9th Cir.2002) (en banc) and United States v. Minore/Chinawat, 292 F.3d 1109 (9th Cir. 2002). We now submit this case and affirm.
Irra-Ontiveros’ contention that Appren-di v. New Jersey, 530 U.S. 466, 120 S.Ct. 2348, 147 L.Ed.2d 435 (2000), renders § 960 unconstitutional is foreclosed by United States v. Mendoza-Paz, 286 F.3d 1104, 1110 (9th Cir.2002). His argument that the government was required to prove that he knew the type and quantity of the drug he possessed is foreclosed by United States v. Carranza, 289 F.3d 634, 644 (9th Cir.2002).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.